EXHIBIT 10.2


DEBENTURE WARRANT
 
THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR THE WARRANT
SHARES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO NYTEX ENERGY HOLDINGS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
Issuer:                                NYTEX Energy Holdings, Inc.
Class of Stock:                  Common Stock
Issue Date:                         [Insert date of sale]
Expiration Date:                 [Date three (3) years from date of sale]
Warrant No.
 
This Debenture Warrant (this “Warrant”) is being issued pursuant to that certain
Securities Purchase Agreement dated as of even date herewith (the “Purchase
Agreement”) by and among NYTEX Energy Holdings, Inc., a Delaware corporation
(the “Company”), and, among others, ______ [Name of Purchaser] (the “Holder”).
The Company and the Holder may hereinafter be referred to individually as a
“Party” or collectively as the “Parties.” All capitalized terms used but not
defined herein shall have the meaning ascribed to such term in the Purchase
Agreement.
 
This Warrant is one of the Warrants (each as defined in the Purchase Agreement)
issued in the Company’s July 2010 Offering pursuant to the Purchase Agreement.
 
1.           Number of Shares.  In connection with the purchase by Purchaser of
a Convertible Debenture (as defined in the Purchase Agreement) pursuant to the
Purchase Agreement, the Company hereby grants to the Holder, pursuant to this
Warrant, subject to the terms and condition set forth herein, the right to
purchase ______ shares (the “Warrant Shares”) of the Company’s common stock, par
value $0.001 (the “Common Stock”), at a price per share equal to the Exercise
Price set forth in Section 2 below.
 
2.           Exercise Price.  The exercise price for the Warrant Shares shall be
$2.00 per Share, as adjusted pursuant to Section 6 (the “Exercise Price”).
 
3.           Exercise Period.  The Warrant may be exercised (the “Exercise
Period”) commencing on the date set forth above as the Issue Date (the “Issue
Date”) set forth above and ending on the date set forth above as the Expiration
Date (the “Expiration Date”).
 
4.           Method of Exercise.  This Warrant may be exercised in whole or in
part, at any time or from time to time during the Exercise Period, by surrender
of this Warrant and delivery of a completed Exercise Form attached hereto as
Schedule A, duly executed and directed to the Company at its principal place of
business, accompanied by certified funds payable to the Company in the amount of
the appropriate Exercise Price.  Upon receipt of the Exercise Form and the
Exercise Price, the Company shall make prompt delivery (in any event within
three (3) Business Days (as defined in the Purchase Agreement) of receipt of the
Exercise Form and Exercise Price) of a certificate evidencing the number of
whole Warrant Shares to which the Holder may be entitled, and pay to the Holder,
in lieu of issuing any fractional Share, cash in an amount equal to the amount
of any fraction associated with any such
 

 
 

--------------------------------------------------------------------------------

 

 fractional Share multiplied by the then effective Exercise Price.  In case of
the purchase of less than all the Warrant Shares purchasable under this Warrant,
the Company shall cancel this Warrant upon surrender hereof and shall execute
and deliver a new Warrant of like tenor and date for the balance of the Warrant
Shares purchasable hereunder.
 
5.           Rights as Stockholder.  The Holder shall have no rights as a
stockholder of the Company with respect to any Warrant Shares prior to the
exercise of this Warrant, and then only with respect to those shares of Common
Stock actually acquired upon such due and proper exercise.
 
6.           Adjustment of Exercise Price and Number of Warrant Shares.  The
Exercise Price and the number of Warrant Shares (or amount of other securities
or property) shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 6.
 
(a)           Subdivision or Combination of Stock.
 
(i)           If the Company shall effect a stock dividend or stock split or
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such stock dividend,
stock split or subdivision shall be proportionately reduced, and conversely, if
the Company shall effect a reverse stock split or combine its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such reverse stock split or combination shall be
proportionately increased.  Upon each adjustment of the Exercise Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Exercise
Price resulting from such adjustment, the number of shares obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.
 
(ii)           Notwithstanding Section 6(a)(i) above, no adjustment to the
Exercise Price or the number of Warrant Shares shall be made as a result of the
Company’s planned 1-for-2 reverse stock split of the Common Stock which the
Company approved as of July 23, 2010.
 
(b)           Dividends in Common Stock, Other Stock, Property,
Reclassification.  If the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefor,
 
(i)           Common Stock or any shares of stock or other securities that are
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution (other than shares of Common
Stock issued as a stock dividend, stock split or subdivision, adjustments in
respect of which shall be covered by the terms of Section 6(a) above),
 
(ii)           any cash or property paid or payable otherwise than as a cash
dividend (other than a liquidation or dissolution, which shall be covered by the
terms of Section 6(d) below), or
 

2 
 

--------------------------------------------------------------------------------

 

(iii)           additional shares of Common Stock or additional stock or other
securities or property (including cash) by way of spin-off, split-up,
reclassification, recapitalization, reorganization, combination of shares or
similar corporate rearrangement (other than shares of Common Stock issued as a
stock dividend, stock split or subdivision, adjustments in respect of which
shall be covered by the terms of Section 6(a) above),
 
then, and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable upon such exercise, and without payment of any additional
consideration therefor, the amount of stock and other securities and property
(including cash in the cases referred to in clauses (ii) and (iii) above) which
such Holder would hold on the date of such exercise had such Holder been the
holder of record of such Common Stock as of the date on which holders of Common
Stock received or became entitled to receive such shares or all other additional
stock and other securities and property.
 
(c)           Reorganization, Reclassification, Consolidation, Merger or
Sale.  If any reclassification, recapitalization or reorganization, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other similar transaction, shall be
effected in such a way that holders of Common Stock shall be entitled to
receive, with respect to or in exchange for their shares of Common Stock,
securities or other assets or property (an “Organic Change”) and the Company is
the resulting or surviving corporation of such Organic Change, then, as a
condition of such Organic Change, provisions shall be made by the Company
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock of the Company purchasable
and receivable upon the exercise of this Warrant immediately prior to such
Organic Change) such shares of stock, securities or other assets or property as
may be issued or payable in connection with such Organic Change with respect to
or in exchange for the number of outstanding shares of such Common Stock
purchasable and receivable upon the exercise of this Warrant immediately prior
to such Organic Change. In the event of any Organic Change, appropriate
provision shall be made by the Company with respect to the rights and interests
of the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of shares (or amount of stock, other securities or property) purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, in relation to any shares of stock, securities or property
thereafter deliverable upon the exercise hereof.  In the event of any Organic
Change pursuant to which the Company is not the surviving or resulting
corporation, prior to the consummation thereof, the corporation resulting from
such Organic Change or the corporation purchasing such assets shall assume by
written instrument the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to purchase.
 
(d)           Certain Events.  If any change in the outstanding Common Stock of
the Company or any other event occurs as to which the other provisions of this
Section 6 are not strictly applicable or if strictly applicable would not fairly
protect the purchase rights of the Holder of the Warrant in accordance with such
provisions, then the Board of Directors of the Company shall make an adjustment
in the number and class of shares or other securities or property available
under the Warrant, the Exercise Price or the application of such provisions, so
as to protect such purchase rights as aforesaid. The adjustment shall be such as
will give the Holder of the Warrant upon exercise for the same aggregate
Exercise Price the total number, class and kind of shares or other securities or
property as the Holder would have owned had the Warrant been exercised prior to
the event and had the Holder continued to hold such shares until after the event
requiring adjustment.
 

3 
 

--------------------------------------------------------------------------------

 

(e)           No Impairment.  The Company shall not, by amendment of its
articles or certificate of incorporation or through a reorganization, transfer
of assets, consolidation, merger, dissolution, issue, or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed under this Warrant by the
Company, but shall at all times assist in carrying out all of the provisions of
this Warrant and in taking all such action as may be reasonably necessary or
appropriate to protect the Holder’s rights hereunder against impairment. If the
Company takes any action affecting its Common Stock other than as described
above that adversely affects the Holder’s rights under this Warrant, the
Exercise Price shall be adjusted downward and the number of Warrant Shares shall
be adjusted upward in such a manner that the aggregate Exercise Price of this
Warrant is unchanged.
 
(f)           Notices of Change.
 
(i)           Immediately upon any adjustment in the number or class of shares
subject to this Warrant and of the Exercise Price, the Company shall give
written notice thereof to the Holder, and furnish the Holder with a certificate
from its Chief Financial Officer setting forth in reasonable detail such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish the Holder a certificate setting forth the
Exercise Price in effect upon the date thereof and the series of adjustments
leading to such Exercise Price,
 
(ii)           The Company shall give written notice to the Holder at least
twenty (20) Business Days prior to the date on which the Company closes its
books or takes a record for determining rights to receive any dividends or
distributions,
 
(iii)           The Company shall also give written notice to the Holder at
least twenty (20) Business Days prior to the date on which an Organic Change
shall take place, and
 
(iv)           The Company shall give written notice to the Holder at least
thirty (30) Business Days prior to the effective date of any proposed
liquidation, or dissolution or winding up of the Company.
 
(g)           Calculations.  All calculations under this Section 6 shall be made
to the nearest 1/10th of a cent or the nearest 1/100th of a share, as
applicable.  The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.
 
(h)           Adjustments.  Notwithstanding any provision of this Section 6, no
adjustment of the Exercise Price shall be required if such adjustment is less
than $0.001; provided, however, that any adjustments that by reason of this
Section 6(h) are not required to be made shall be carried forward and taken into
account for purposes of any subsequent adjustment.
 
7.           Investment Representations.
 
(a)           The Holder represents and warrants to the Company that the Holder
is acquiring the Warrant and the Warrant Shares for the Holder’s own account for
the purpose of investment and not with a view toward resale or other
distribution thereof in violation of the Act. The Holder acknowledges that the
effect of the representations and warranties is that the economic risk of the
investment in the Warrant must be borne by the Holder.  These representations
and warranties shall be deemed to be continuing representations and warranties
and shall be in full force and effect upon such exercise of the Warrant granted
hereby. The Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment,
and has the ability to bear the economic risks of its investment.
 

4 
 

--------------------------------------------------------------------------------

 

 
(b)           In order to enable the Company to comply with the Act and any
relevant federal, state, local or foreign order, writ, injunction, judgment,
settlement, award, decree, statute, law, rule or regulation, the Company may
require the Holder, as a condition of the exercising of the Warrant granted
hereunder, to give written assurance satisfactory to the Company that the shares
of Common Stock subject to the Warrant are being acquired for its own account,
for investment only, with no view to the distribution of same, and that any
subsequent resale of any such shares of Common Stock either shall be made
pursuant to a registration statement under the Act, which shall become effective
and is current with regard to the shares of Common Stock being sold, or shall be
made pursuant to an exemption from registration under the Act.  If any Warrant
Shares are not subject to an effective registration statement under the Act, the
certificates evidencing such shall bear the following restrictive legend or a
substantially similar legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES
LAWS.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT
AND APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
NYTEX ENERGY HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(c)           The Holder represents and warrants that the Holder is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D of the
Act.
 
8.           Transfer.
 
(a)           Transfer Restricted.  This Warrant, and any rights hereunder, may
not be assigned or transferred, except as provided in the legend hereon and in
accordance with and subject to provisions of (i) all applicable state securities
Laws and (ii) the Act, and the rules and regulations promulgated
thereunder.  Any purported transfer or assignment made other than in accordance
with this Section 8 shall be null and void and of no force and effect.
 
(b)           Assignment.  Any assignment permitted hereunder shall be made by
surrender of this Warrant to the Company at its principal place of business as
set forth below with a Form of Assignment in substantially the form attached
hereto as Exhibit B, duly completed and executed and funds sufficient to pay any
transfer tax, if any.  In such event, the Company shall, without charge, execute
and deliver a new Warrant in the name of the assignee named in such instrument
of assignment in the amount so assigned and this Warrant shall be promptly
canceled; provided, however, that in the event that the Holder hereof shall
assign or transfer less than the full amount of this Warrant, a new Warrant
evidencing the remaining portion of this Warrant not so assigned or transferred
shall be issued in the name of the Holder, at the sole expense of the Company.
 
9.           Redemption of Warrants.  The Company may call the Warrants for
redemption at $.01 for shares of Common Stock purchasable upon exercise hereof
at the time of such redemption; provided:


(a)
That not less than forty (40) days prior written notice has been provided to the
Holder by the Company;

 

5 
 

--------------------------------------------------------------------------------

 

(b)
That the average closing trading price of the Common Stock, subject to Section 6
herein, for the fifteen (15) days prior to the written notice set forth in
Section 9(a) has exceeded $2.50 per Share; and

 


(c)
That the Company limits its redemption to 25% of Holder’s total purchasable
shares represented by the Warrants per month.

 
On and after the date of redemption, the Holder shall have the right to receive
only $0.01 per share of Common Stock underlying the Warrants.


10.           Loss, etc. of Warrant.  Upon (i) receipt of evidence satisfactory
to the Company of the loss, theft, destruction or mutilation of the Warrant,
(ii) receipt of indemnity reasonably satisfactory to the Company, if the Warrant
is lost, stolen, or destroyed, (iii) placement of a bond (if required by the
Company) and indemnity satisfactory in form and substance to the Company, and
(iv) surrender and cancellation of the Warrant, if mutilated, the Company shall
execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.
 
11.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock shall be made without charge to the Holder for any issuance tax
in respect of such issuance (including documentary, stamp or similar tax) or
other cost incurred by the Company in connection with such conversion and the
related issuance of shares of Common Stock, other than any transfer taxes
resulting from the transfer of converted shares to a person or persons other
than the converting holder.  Upon exercise of this Warrant, the Company shall
take all such actions as are necessary in order to insure that the Common Stock
issuable with respect to such conversion shall be validly issued, fully paid,
and nonassessable.
 
12.           Due Authorization; Compliance.  The authorization, sale, issuance
and delivery of the Warrant have been approved by all requisite corporate action
of the Company. The exercise of the Warrant into shares of Common Stock are not
and will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with at or prior to Closing of the
Purchase Agreement.
 
13.           GOVERNING LAW; VENUE.  THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
CONFLICTS OF LAWS RULES OR PRINCIPLES THEREOF.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SERVING
DALLAS COUNTY, TEXAS, FOR THE PURPOSES OF ANY ACTION ARISING OUT OF THIS
WARRANT, OR THE SUBJECT MATTER HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, IN ANY SUCH ACTION (A) THAT SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, (B) THAT THE ACTION IS
BROUGHT IN AN INCONVENIENT FORUM, (C) THAT IT IS IMMUNE FROM ANY LEGAL PROCESS
WITH RESPECT TO ITSELF OR ITS PROPERTY, (D) THAT THE VENUE OF THE SUIT, ACTION
OR PROCEEDING IS IMPROPER, OR (E) THAT THIS WARRANT, OR THE SUBJECT MATTER
HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  IN THE EVENT THAT ANY
PROVISION OF THIS WARRANT DELIVERED IN CONNECTION HEREWITH IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM TO SUCH STATUTE OR RULE OF LAW SO LONG AS
THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS
 

6 
 

--------------------------------------------------------------------------------

 

CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY
PARTY.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY
LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF
THIS WARRANT, WHICH SHALL REMAIN ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE
TERMS.
 
14.           Reservation of Shares; Issuance of Shares.  The Company has
reserved and will keep available, out of the authorized and unissued shares of
Common Stock, the full number of Warrant Shares sufficient to provide for the
exercise of the rights of the Holder hereunder. The Company covenants and agrees
that, in accordance with the terms herein, all shares of Common Stock that may
be delivered upon the appropriate exercise of the Warrant will, upon delivery,
be duly paid and non-assessable and shall be free from all taxes, liens and
charges with respect to the purchase thereof hereunder.
 
15.           Successors.  All the covenants and provisions of this Warrant by
or for the benefit of the Company or the Holder shall bind and inure to the
benefit of their respective successors and permitted assigns.
 
16.           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given and sent as follows:
 
(a)           upon personal delivery to the party to be notified;
 
(b)           when sent by confirmed facsimile if sent during normal business
hours of the recipient, or if delivered after normal business hours, then on the
next Business Day;
 
(c)           three (3) Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or
 
(d)           one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.
 
If to the Company, to:
 
NYTEX Energy Holdings, Inc.
 
12222 Merit Drive, Suite 1850
 
Dallas, Texas 75251
 
Attention:  Kenneth Kase Conte, Chief Financial Officer
 
Facsimile:  972-692-7162
 
with a copy (which shall not constitute notice) to:
 
Strasburger & Price, LLP
 
901 Main Street, Suite 4400
 
Dallas, Texas 75202
 
Attention:  Kevin Woltjen, Esq.
 
Facsimile:  214-659-4025
 
If to the Holder, to:
__________________________
 
__________________________
 
__________________________
 
with a copy (which shall not constitute notice) to:
 

7 
 

--------------------------------------------------------------------------------

 

__________________________
 
__________________________
 
__________________________
 
Attention:  _________________
 
Facsimile:  ________________
 
or at such other address as the Company or the Holder may designate by written
notice to the other in accordance with this Section 16.
 
17.           Attorneys Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys fees.
 
18.           Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transactions hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Warrant will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Warrant, that the Holder shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Warrant and to
enforce specifically the terms and provisions hereof, without the necessity of
showing economic loss and without any bond or other security being required.
 
19.           Waiver.  No failure or delay on the part of the Holder hereof in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
20.           Counterparts.  This Warrant may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
 
[Remainder of Page Intentionally Left Blank.  Signature Page Follows.]

8 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the Company has caused this Warrant to be executed
on the __________ day of July, 2010.
 
                              NYTEX ENERGY HOLDINGS, INC.






                              By: ________________________
                                     Name:  Kenneth Kase Conte
                                     Its:  Chief Financial Officer

9 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
EXERCISE FORM
 
(To be Executed by the Registered Holder to Exercise
the Rights to Purchase Common Shares Evidenced by the Warrant)
 
NYTEX Energy Holdings, Inc.
12222 Merit Drive, Suite 1850
Dallas, Texas 75251
 
The undersigned, _________________, hereby irrevocably subscribes for _________
shares of Common Stock in NYTEX Energy Holdings, Inc. pursuant to and in
accordance with the terms and conditions of the Debenture Warrant dated as of
July ____, 2010, and herewith makes payment of $__________ therefore, and
requests that a certificate for such shares be issued in the name of the
undersigned and be delivered to the undersigned at the address stated below. The
undersigned makes the representations and warranties set forth in Section 7 of
the Debenture Warrant.
 
As provided for in the Debenture Warrant, the undersigned further requests that,
in the event the number of shares subscribed for herein shall not be all of the
shares of Common Stock in NYTEX Energy Holdings, Inc. purchasable under the
Debenture Warrant, a new Warrant of like tenor for the balance of the warrant
not exercised be delivered to the undersigned.
 
Name:  _________________________________________________________________
Signed:  ________________________________________________________________
Address:________________________________________________________________
_______________________________________________________________________ 
_______________________________________________________________________ 
Date:___________________________________________________________________



 

10 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information.
Do not use this form to exercise the Warrant)
 
FOR VALUE RECEIVED, _____________________________________ hereby sells, assigns
and transfers all of the rights of the undersigned under the attached Warrant
with respect to the number of shares of Common Stock covered thereby set forth
below, unto:
 


Name of Assignee
Address
Number of Shares
                 



By:  _______________________________
Name:  _______________________
Title:  ________________________
 
Signature Guaranteed:
 
By:  ___________________________
 
The signature should be guaranteed by an eligible guarantor institution pursuant
to Rule 17Ad-15 under the Securities Exchange Act of 1934.



11 
 

--------------------------------------------------------------------------------

 
